                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF TENNESSEE
                               NASHVILLE DIVISION


JULIO VILLASANA, #425299,                           )
                                                    )
       Plaintiff,                                   )
                                                    )
v.                                                  )       Case No. 3:17-cv-001062
                                                    )       Judge Crenshaw / Frensley
YOLANDA PITTMAN,                                    )
                                                    )
       Defendant.                                   )


                           REPORT AND RECOMMENDATION

                               I. Introduction and Background

       This matter is before the Court upon Defendant’s Motion for Summary Judgment.

Docket No. 26. Along with that Motion, Defendant has contemporaneously filed a supporting

Memorandum of Law (Docket No. 27), the Declaration with Exhibits of Jessica Garner (Docket

Nos. 28 - 28-1), the Declaration with Exhibits of Yolanda Pittman (Docket Nos. 29 - 29-5), and a

Statement of Undisputed Material Facts (Docket No. 30).

       Plaintiff has not responded to Defendant’s Motion or Statement of Undisputed Material

Facts, nor has Plaintiff filed his own Statement of Undisputed Material Facts.

       Plaintiff, an inmate of the Trousdale Turner Correctional Center (“TTCC”), filed this pro

se, in forma pauperis action pursuant to 42 U.S.C. §1983 against Defendant Yolanda Pittman, the

Assistant TTCC Warden, alleging violation of his Fourteenth Amendment rights by

discriminating against him because of his race and national origin. Docket No. 9, Amended

Complaint. Specifically, Plaintiff avers that Defendant discriminated against him by improperly

denying him access to Spanish language television programming. Id. Plaintiff sues Defendant in
her individual and official capacities, explaining: “[Defendant] is sued in her official capacity to

the extent her actions were within the scope of her employment” since she is “responsible for

deciding which television stations were permitted to be received and viewed by the prisoners

confined within the prison”; and she is sued “in her individual capacity to the extent some or all

of her conduct . . . fell outside the scope of policies for the Tennessee Department of Correction,

CoreCivic/Trousdale Turner Correctional Center, or Correction Corporation of America.” Id. at

3. Plaintiff seeks injunctive relief, a declaratory judgment, compensatory damages, and punitive

damages. Id.

         Defendant filed the instant Motion and supporting materials arguing that she is entitled to

a judgment as a matter of law because: (1) Plaintiff did not exhaust his administrative remedies,

as required under the Prison Litigation Reform Act; (2) Plaintiff cannot sustain his official

capacity claim against her, as such a claim is actually against her employer, CoreCivic, and

Plaintiff has failed to establish that an official CoreCivic policy, practice, or custom

discriminated against him regarding access to Spanish language television programming; and

(3) Plaintiff cannot establish either that Defendant treated him differently than other similarly

situated individuals or that Defendant did any such thing purposefully with a discriminatory

purpose. Docket No. 26.

         As has been noted, Plaintiff has not responded to Defendant’s Motion or Statement of

Undisputed Material Facts, nor has Plaintiff filed his own Statement of Undisputed Material

Facts.

         For the reasons set forth below, the undersigned finds that Plaintiff has failed to exhaust

his administrative remedies, as required under the PLRA. Accordingly, the undersigned


                                                   2
recommends that Defendant’s Motion for Summary Judgment be GRANTED, and that this

action be DISMISSED WITH PREJUDICE.

                                     II. Undisputed Facts1

A. Declaration of Jessica Garner

       Ms. Garner is an employee of CoreCivic, Inc. (“CoreCivic”), who at the time she filed her

Declaration, was employed as the Disciplinary Hearing Officer at TTCC, but who at all times

relevant to the instant action, had been employed as the TTCC Grievance Coordinator. Docket

No. 28, ¶2. CoreCivic’s administrative grievance system enables inmates at TTCC to seek

redress for issues relating to the conditions of their confinement. Id., ¶ 3. Policy 501.01, Inmate

Grievance Procedures, provides that the processing of a standard inmate grievance at TTCC

proceeds as follows:

               First Level: An inmate must file a grievance using CR-1394
               within seven calendar days of the occurrence or the most-recent
               occurrence giving rise to the grievance. The chairperson will
               review the grievance and log the grievance as received. The
               chairperson’s response to the grievance will be written on CR-1394
               following the chairperson’s receipt and review of the supervisor’s
               response. The chairperson and supervisor have seven working
               days to complete the response, which begins on the day that the
               grievance begins to be processed. If the inmate accepts the
               response, it will be documented on CR-3148.

               Second Level: Within five calendar days of being notified of the
               Level One response, the inmate may appeal the response to the
               grievance committee and the warden. A hearing will take place
               within five working days of the appeal’s filing. Within five
               working days of the hearing, the grievance committee’s proposed
               response will be documented on CR-1393 and will be forwarded to
               the warden. Within seven working days of receipt, the warden will


       1
        Unless otherwise noted, these facts are in a form required by Fed. R. Civ. P. 56, and are
undisputed.

                                                 3
               forward his or her decision to the chairperson. Within five
               working days of receiving the warden’s response, the chairperson
               will allow the inmate to review the grievance materials and
               response. If the inmate accepts the response, the chairperson will
               enter the approval on the grievance.

               Third Level: An inmate may appeal the Level Two response within
               five calendar days of receipt of the response. The chairperson will
               forward one copy of the grievance and all documentation to the
               deputy commissioner of operations or his or her designee. The
               Level Three response will be sent to the chairperson for
               distribution within twenty-five working days of the date the appeal
               was received. The chairperson will enter the final decision on the
               grievance. This response is final and not subject to appeal.

Id., ¶ 4.

        Plaintiff has not filed any grievances during his incarceration at TTCC. Id., ¶ 5. Ms.

Garner has not prevented Plaintiff from filing grievances. Id., ¶ 6. Ms. Garner has neither

destroyed grievances nor instructed others to do so. Id.

B. Declaration of Yolanda Pittman

        Ms. Pittman, at all times relevant to the case at bar, has been employed by CoreCivic as

an Assistant Warden at TTCC. Docket No. 29, ¶ 2. As such, Ms. Pittman is responsible for the

overall supervision and efficiency of all inmate treatment programs at TTCC, which include

Educational/Vocational Services, Medical/Mental Health Services, Residential Drug & Alcohol

Programs (Therapeutic Community), Classification/Re-Entry Services, Prison Rape Elimination

Act (PREA) & Title VI Coordination, Chapel/Religious Services, Inmate Jobs & Programming,

and Inmate Records. Id., ¶ 4. She assists the TTCC Warden in carrying out a variety of tasks in

the areas of program policy, planning, research, and management analysis, and she is responsible

for advising the Warden on the evaluation and effectiveness of inmate programs. Id. She



                                                 4
additionally directs and develops plans for project teams or other groups in accomplishing and

producing projects and studies related to inmate programs. Id.

       On December 22, 2015, CoreCivic entered into a Bulk Television Programming Services

Contract (the “December 2015 Contract”) with North Central Telephone Cooperative (“NCTC”)

for the purpose of providing television programming at TTCC. Id., ¶ 5; Ex. A. On May 10,

2016, CoreCivic and NCTC executed an Amendment to the December 2015 contract (the “May

2016 Amendment”). Id., ¶ 6; Ex. B. The December 2015 Contract and the May 2016

Amendment collectively are referred to as the “Programming Services Contract.” Id.

       NCTC offers the following television channels at TTCC according to the Programming

Services Contract: WKRN ABC, WKRN Channel 2 Weather, WSMV NBC, WTVF CBS,

NCTC KY Local, News Channel 5+, Weather Channel, NCTC TN Local, FOX WZTV, ESPN,

WNPX, WUXP, WNAB CW, WGN, CNN, Fox News, Allen County Schools, Macon Schools,

Sumner Schools, Smith Schools, TNT, A&E, FXM, BET, VH1, CMT, USA, FX, ESPN2,

ESPNU, SPIKW, SyFy, GAC, TBS, MTV, Discovery, Investigation Discovery, NatGeo, Animal

Planet, and Comedy Central. Id., ¶ 7.

       NCTC did not offer Spanish language television channels as of the date of Plaintiff’s

Amended Complaint. Id., ¶ 8. In response to an inquiry from CoreCivic regarding Spanish

language television channels, NCTC sent correspondence to CoreCivic dates April 9, 2018,

stating that NCTC “currently do[es] not offer any Spanish Language channels.” Id., Ex. C.

       Ms. Pittman does not recall an encounter with Plaintiff on July 18, 2016, but she would

not tell an inmate that she would never add “any Mexican stuff” to the programming provided to

inmates at TTCC. Id., ¶ 9. Additionally, Ms. Pittman does not recall an encounter with Plaintiff


                                                5
on November 22, 2016, but she would not tell an inmate, “If you want Mexican T.V., you should

go back to Mexico!” Id., ¶ 10.

        Relevant policies are designed and intended to ensure that CoreCivic employees treat all

inmates the same with respect to television programming at TTCC and do not treat inmates

differently on the basis of race. Id., ¶ 11; See also, Policy 510-01, Recreation Programs and

Policy 14-4, Legal Rights of Inmates/Residents Id., ¶¶ 12, 13; Exs. D, E. CoreCivic customs

further mandate that all employees must treat all inmates the same with respect to the television

channels available at the facility and do not treat inmates differently on the basis of race. Id., ¶

14.

        Ms. Pittman has not prevented Plaintiff from filing grievances, has not destroyed

grievances, and has not instructed others to do so. Id., ¶ 15.

                                       II. Law and Analysis

A. Local Rules 7.01(b) and 56.01(c) and (g)

        Local Rule 7.01(b) states, in pertinent part:

                b. Response. Each party opposing a motion shall serve and file a
                response, memorandum, affidavits and other responsive material
                not later than fourteen (14) days after service of the motion, except,
                that in cases of a motion for summary judgment, that time shall be
                twenty-one (21) days after the service of the motion, unless
                otherwise ordered by the Court. Failure to file a timely response
                shall indicate that there is no opposition to the motion.

        Defendant filed the instant Motion on November 1, 2018. Docket No. 26. Plaintiff has

failed to respond to Defendant’s Motion.

        Additionally, with respect to Motions for Summary Judgment specifically, Local Rules

56.01(c) and (g) state, in pertinent part:


                                                  6
               c. Response to Statement of Facts. Any party opposing the
               motion for summary judgment must respond to each fact set forth
               by the movant by either (i) agreeing that the fact is undisputed; (ii)
               agreeing that the fact is undisputed for the purpose of ruling on the
               motion for summary judgment only; or (iii) demonstrating that the
               fact is disputed. Each disputed fact must be supported by a citation
               to the record. ...
                                                ...

               g. Failure to Respond. Failure to respond to a moving party’s
               statement of material facts, or a non-moving party’s statement of
               additional facts, within the time periods provided by these Rules
               shall indicate that the asserted facts are not disputed for the
               purposes of summary judgment.

       Plaintiff has failed to respond to Defendant’s Statement of Undisputed Material Facts or

file his own Statement of Undisputed Material Facts. Pursuant to Local Rule 56.01(g), Plaintiff’s

failure to respond indicates “that the asserted facts are not disputed for the purposes of summary

judgment.” Accordingly, there are no genuine issues as to any material fact and all that remains

to be determined is whether Defendant is entitled to a judgment as a matter of law.

B. Motion for Summary Judgment

       It would be inappropriate to grant Defendant’s Motion solely on the ground that Plaintiff

has failed to respond. See Stough v. Mayville Community Schools, 138 F.3d 612, 614 (6th Cir.

1998). As the Sixth Circuit has stated:

               [A] district court cannot grant summary judgment in favor of the
               movant simply because the adverse party has not responded. The
               Court is required, at a minimum, to examine the movant’s Motion
               for Summary Judgment to ensure that he has discharged [his
               initial] burden ... The federal rules require that the party filing a
               Motion for Summary Judgment “always bears the burden of
               demonstrating the absence of a genuine issue as to a material fact.”

Id. (citations omitted). The Court will, therefore, consider whether Defendant has met her



                                                 7
burden under the appropriate summary judgment standards discussed below.

       Under Fed. R. Civ. P. 56(c), summary judgment is appropriate only “if the pleadings,

depositions, answers to interrogatories, and admissions on file, together with the affidavits, if

any, show that there is no genuine issue as to any material fact and that the moving party is

entitled to a judgment as a matter of law.” A dispute is “genuine” only if “the evidence is such

that a reasonable jury could return a verdict for the nonmoving party.” Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248, 106 S. Ct. 2505, 2510, 91 L. Ed. 2d 202 (1986).

       In order to prevail on a Motion for summary judgment, the moving party must meet the

burden of proving the absence of a genuine issue as to material fact concerning an essential

element of the opposing party’s claim. Celotex v. Catrett, 477 U.S. 317, 323, 106 S. Ct. 2548,

2553, 91 L. Ed. 2d 265 (1986); Street v. J.C. Bradford & Co., 886 F.2d 1472, 1477 (6th Cir.

1989). In determining whether the moving party has met its burden, the Court must view the

evidence in the light most favorable to the nonmoving party. Matsushita Electric Indus. Co. v.

Zenith Radio Corp., 475 U.S. 574, 587, 106 S. Ct. 1348, 1356, 89 L. Ed. 2d 538 (1986).

       Fed. R. Civ. P. 56 provides that the nonmoving party may not rest upon the mere

allegations or denials of his or her pleading, but his or her response, by affidavits or otherwise,

must set forth specific facts showing that there is a genuine issue for trial. If a nonmoving party,

however, fails to make a showing sufficient to establish the existence of an element essential to

that party’s case, and on which that party will bear the burden of proof at trial, there is no genuine

issue as to any material fact because a complete failure of proof concerning an essential element

of the nonmoving party’s case necessarily renders all other facts immaterial. Celotex, 477 U.S. at

322-23, 106 S. Ct. at 2552, 91 L. Ed. 2d at 273. When this occurs, the moving party is entitled to


                                                  8
summary judgment as a matter of law. Id. at 322-23, 106 S. Ct. at 2552; Williams v. Ford Motor

Co., 187 F.3d 533, 537-38 (6th Cir. 1999).

C. 42 U.S.C. § 1983

       Plaintiff alleges that Defendant violated his Fourteenth Amendmen constitutional rights

pursuant to 42 U.S.C. § 1983. See Docket No. 50. Section 1983 provides, in part, that:

               Every person who, under color of any statute, ordinance,
               regulation, custom, or usage, of any State or Territory or the
               District of Columbia, subjects, or causes to be subjected, any
               citizen of the United States or other person within the jurisdiction
               thereof to the deprivation of any rights, privileges, or immunities
               secured by the Constitution and laws, shall be liable to the party
               injured in an action at law, suit in equity, or other proper
               proceeding for redress...

       Thus, in order to state a claim under § 1983, a plaintiff must allege the violation of a right

secured by the Constitution and laws of the United States, and must show that the alleged

deprivation was committed by a person acting under color of state law. West v. Atkins, 487 U.S.

42, 48, 108 S. Ct. 2250, 2254-55 (1988), citing Parratt v. Taylor, 451 U.S. 527, 535, 101 S. Ct.

1908, 1913, 68 L. Ed. 2d 420 (1981) (overruled in part on other grounds, Daniels v. Williams,

474 U.S. 327, 330-331, 106 S. Ct. 662, 88 L. Ed. 2d 662 (1986)); Flagg Bros., Inc. v. Brooks,

436 U.S. 149, 155, 98 S. Ct. 1729, 1733, 56 L. Ed. 2d 185 (1978). The traditional definition of

acting under color of state law requires that the defendant in a § 1983 action have exercised

power “possessed by virtue of state law and made possible only because the wrongdoer is clothed

with the authority of state law.” Id. at 49, 108 S. Ct. 2255, quoting United States v. Classic, 313

U.S. 299, 326, 61 S. Ct. 1031, 1043, 85 L. Ed. 1368 (1941).




                                                 9
D. Prison Litigation Reform Act (“PLRA”), 42 U.S.C. §1997e

          A prisoner must exhaust all available administrative remedies before filing a claim under

§1983 or any other federal law. 42 U.S.C. §1997e(a). See also, e.g., White v. McGinnis, 131

F.3d 593, 595 (6th Cir. 1997); Brown v. Toombs, 139 F.3d 1102, 1104 (6th Cir. 1998); Wyatt v.

Leonard, 193 F.3d 876, 878 (6th Cir. 1999). The Prison Litigation Reform Act of 1995 provides

in pertinent part as follows:

                  (a) Applicability of Administrative Remedies. No action shall
                  be brought with respect to prison conditions under section 1983
                  of this title, or any other Federal law, by a prisoner confined in
                  any jail, prison, or other correctional facility until such
                  administrative remedies as are available are exhausted.

42 U.S.C. ' 1997e(a) (emphasis original).

          Additionally, the filing of an initial grievance is not sufficient to satisfy the requirements

of ' 1997e(a). Rather, the PLRA exhaustion of prison administrative remedies requires a

prisoner to pursue his prison grievance through the final level of administrative appeal.

Hartsfield v. Vidor, 199 F.3d 305, 306 (6th Cir. 1999). In Hartsfield, the Sixth Circuit explicitly

stated:

                 Even if Plaintiff did file an initial grievance against [defendants],
                 he was required to continue to the next step in the grievance
                 process . . . . We have previously held that an inmate cannot simply
                 . . . abandon the process before the completion and claim that he
                 has exhausted his remedies. . .

          When a defendant shows that a plaintiff has not Aexhausted all available state

administrative remedies,@ the only remaining question is whether Plaintiff=s claims have been

brought with respect to Aprison conditions@ as that term is used in 42 U.S.C. ' 1997e(a).

          The Sixth Circuit discussed the meaning of the term Aprison conditions@ as used in 42


                                                    10
U.S.C. ' 1997e(a) in Freeman v. Francis, 196 F.3d 641 (6th Cir. 1999). In Freeman, Plaintiff

inmate brought a lawsuit against prison officials claiming that they had used excessive force

against him. The lower court had dismissed his complaint for failure to exhaust administrative

remedies. On appeal, Plaintiff argued in part that he was not required to exhaust his

administrative remedies because his excessive force claim did not involve a Aprison condition@

within the meaning of ' 1997e(a). The Freeman Court stated in part as follows:

               The phrase Aaction . . . with respect to prison conditions@ is not
               defined in ' 1997e. Because the question is one of statutory
               construction, we must first look to the plain language of the statute.
               Defendants argue that the term Aprison conditions@ as used in 18
               U.S.C. ' 3626(g)(2), which was amended as part of the same
               legislation as ' 1997e, does include claims such as excessive force
               because it expressly includes Aeffects of actions of government
               officials on the lives of confined persons@ as well as Aconditions of
               confinement@ in defining Aprison conditions.@ . . . It is generally
               recognized that when Congress uses the same language in two
               different places in the same statute, the words are usually read to
               mean the same thing in both places. . . .

               Moreover, reading the term Aprison conditions@ to include claims
               of excessive force finds support in the purpose and legislative
               history of the Act. The Act was passed to reduce frivolous prisoner
               lawsuits and to reduce the intervention of federal courts into the
               management of the nation=s prison systems. A broad exhaustion
               requirement that includes excessive force claims effectuates this
               purpose and maximizes the benefits of requiring prisoners to use
               prison grievance procedures before coming to federal court.
               Prisons need to know about and address claims of excessive force
               as they would any other claim concerning prison life so that steps
               may be taken to stop problems immediately if they exist.


196 F.3d at 643-644 (footnote omitted).

       The U. S. Supreme Court has also held that A' 1997e(a)=s exhaustion requirement applies

to all prisoners seeking redress for prison circumstances or occurrences.@ See Porter v. Nussle,


                                                11
534 U.S. 516, 520, 122 S.Ct. 983, 986 (2002). As the Porter Court stated:

               Beyond doubt, Congress enacted ' 1997e(a) to reduce the quantity
               and improve the quality of prisoner suits; to this purpose, Congress
               afforded corrections officials time and opportunity to address
               complaints internally before allowing the initiation of a federal
               case. In some instances, corrective action taken in response to an
               inmate=s grievance might improve prison administration and satisfy
               the inmate, thereby obviating the need for litigation. . . . In other
               instances, the internal review might Afilter out some frivolous
               claims.@ . . . And for cases ultimately brought to court, adjudication
               could be facilitated by an administrative record that clarifies the
               contours of the controversy.
                                                 ...

               For the reasons stated, we hold that the PLRAs exhaustion
               requirement applies to all inmate suits about prison life, whether they
               involve general circumstances or particular episodes, and whether
               they allege excessive force or some other wrong.

122 S.Ct. at 988, 992 (citations omitted, emphasis added).

E. The Case at Bar

       As an initial matter, under the reasoning of Porter and Freeman, Plaintiff=s claims in the

case at bar fall within the meaning of the term “prison conditions” as used in ' 1997e(a). He is,

therefore, required to exhaust his administrative remedies as set forth in the PLRA.

       The undisputed facts establish, inter alia, that TTCC has a three level grievance

procedure in place, but that Plaintiff has not filed any grievances whatsoever during his

incarceration at TTCC. See Docket No. 28, ¶¶ 3-5. It is further undisputed that neither Ms.

Garner nor Ms. Pittman have prevented Plaintiff from filing grievances, have destroyed

grievances, or have instructed others to do so. Id., ¶ 6; Docket No. 29, ¶ 15. Accordingly, it is

undisputed that Plaintiff has failed to exhaust his administrative remedies, such that Defendant’s

Motion for Summary Judgment should be GRANTED.


                                                      12
       Moreover, even if Plaintiff had exhausted his administrative remedies, it is undisputed

that NCTC did not offer Spanish language television channels as of the date of Plaintiff’s

Amended Complaint, and that, in response to an inquiry from CoreCivic regarding Spanish

language television channels, NCTC sent correspondence to CoreCivic dates April 9, 2018,

stating that NCTC “currently do[es] not offer any Spanish Language channels.” Id., ¶ 8, Ex. C.

       Additionally, it is undisputed that Ms. Pittman does not recall an encounter with Plaintiff

on July 18, 2016, but she would not tell an inmate that she would never add “any Mexican stuff”

to the programming provided to inmates at TTCC, and that Ms. Pittman does not recall an

encounter with Plaintiff on November 22, 2016, but she would not tell an inmate, “If you want

Mexican T.V., you should go back to Mexico!” Id., ¶¶ 9, 10.

       Finally, it is undisputed that CoreCivic has policies and customs requiring CoreCivic

employees to treat all inmates the same with respect to television programming at TTCC and not

to treat inmates differently on the basis of race. Id., ¶¶ 11-14.

                                          IV. Conclusion

       For the reasons set forth above, the undersigned finds that Plaintiff has failed to exhaust

his administrative remedies as required under the PLRA. The undersigned further finds that the

undisputed facts demonstrate that Defendant did not violate Plaintiff’s constitutional rights, such

that Defendant is entitled to a judgment as a matter of law. The undersigned therefore

recommends that Defendant’s Motion for Summary Judgment (Docket No. 26) be GRANTED,

and that this action be DISMISSED WITH PREJUDICE.

       Under Rule 72(b) of the Federal Rules of Civil Procedure, any party has fourteen (14)

days after service of this Report and Recommendation in which to file any written objections to


                                                        13
this Recommendation with the District Court. Any party opposing said objections shall have

fourteen (14) days after service of any objections filed to this Report in which to file any

response to said objections. Failure to file specific objections within fourteen (14) days of

service of this Report and Recommendation can constitute a waiver of further appeal of this

Recommendation. See Thomas v. Arn, 474 U.S. 140, 106 S.Ct. 466, 88 L. Ed. 2d 435 (1985),

reh’g denied, 474 U.S. 1111 (1986); 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72.




                                                      ________________________________
                                                      JEFFERY S. FRENSLEY
                                                      United States Magistrate Judge




                                                       14
